Citation Nr: 0501257	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-18 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran had verified active service from October 1943 to 
June 1945.  His service included recognized guerilla service.  
He died in October 2001; the appellant is his surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Manila, the Republic of the Philippines, which in part denied 
entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 2001 at the age of 85.  
The immediate cause of death as sepsis with antecedent cause 
of nosocomial pneumonia.  An underlying cause was chronic 
urinary tract infection complicated, secondary prostatic 
cancer with metastatic bone and brain disease.  

2.  At the time of his death, the veteran was service 
connected only for bilateral hearing loss disability, shown 
by the record to be the lone residual of malaria with beri 
beri and typhoid treated in service.

3.  The conditions listed as having caused or contributed to 
the veteran's death were first shown to have become manifest 
around 1999, nearly sixty years after discharge.

4.  There is no probative, competent medical evidence of 
record linking the cause of death to active service or to 
service-connected disability.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by service, 
presumptively related to service, or to service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311, 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  In a letter dated in April 2002 
prior to the issuance of the rating, the RO advised the 
appellant of the evidence it had and what evidence was needed 
to prevail on her claim for death benefits.  The letter 
specified that it had certain crucial evidence such as the 
veteran's death certificate and discussed what additional 
evidence, including service medical records it would obtain 
in order to assist the appellant in prevailing on her claim.  
Because the notice predated the rating, it is in compliance 
with the Court's determination in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I), withdrawn and reissued, 
18 Vet. App. 112, (June 24, 2004) (Pelegrini II).   She was 
notified of the responsibilities of the VA and the claimant 
in developing the record.  Additional duty to assist letters 
sent in December 2002 and November 2003 further discussed the 
VCAA and what medical records the RO had received and advised 
the appellant what further steps would be taken.  
Specifically, the appellant was notified that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  She was advised that it was her responsibility to 
respond in a timely matter to the VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for her.  The appellant was 
also asked to advise VA if there were any other information 
or evidence she considered relevant to her claim so that VA 
could help by getting that evidence.

The appellant was again notified, by means of the discussion 
in an August 2002 rating decision, May 2003 statement of the 
case (SOC), and the May 2004 supplemental statement of the 
case (SSOC) of the applicable law and reasons for the denial 
of her claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  The record includes the death 
certificate, service records, VA medical records, private 
medical records and VA examination reports.  No current 
medical examination or opinion is required in this case.  
There is no outstanding duty to obtain medical opinion in 
support of the appellant's claim for VA to discharge. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish her claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Cause of Death

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
As a general matter, service connection for a disability is 
focused upon facts, as shown by evidence: (1) the existence 
of a current disability; (2) the existence of the disease or 
injury in service; and (3) a relationship or nexus between 
the current disability and any injury or disease incurred 
during service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309 (1993); Cuevas v. Principi, 
3 Vet. App. 542 (1992).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. If the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2004).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2004).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2004).

Contributory cause of death is inherently not one related to 
the principal cause.  In order to constitute the contributory 
cause of death, it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2004).  If the service-connected disability 
affected a vital organ, careful consideration must be given 
to whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2004); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002). 

The appellant alleges that service connection should be 
granted for the cause of the veteran's death.  She asserts 
that the veteran's service connected hearing loss disability 
complicated multiple diseases, including brain disease, as 
well as pneumonia, chronic urinary tract infection, and 
prostate cancer.  She also alleges that the veteran suffered 
from malaria, pulmonary tuberculosis (PTB) and beriberi 
during his recognized service between October 1943 and 
October 1945. 

A certified copy of the veteran's death certificate 
establishes he died on October [redacted], 2001 at the age of 85.  The 
death certificate shows the immediate cause of death as 
sepsis with antecedent cause of nosocomial pneumonia.  An 
underlying cause was chronic urinary tract infection 
complicated, secondary prostatic cancer with metastatic bone 
and brain disease.  

Original service medical records were not available as they 
were apparently destroyed in the war, according to Army 
information from July 1948 and April 1949.  Affidavits dated 
in March 1949 were submitted by two witnesses, including the 
former Physician Surgeon, who was also a recognized guerilla.  
The Physician Surgeon stated that he treated the veteran for 
malaria with typhoid and beriberi in March 1945 and that 
these illnesses resulted in complete deafness of both ears.  
The other witness, a former Executive officer, also a 
recognized guerilla, personally knew the veteran and was 
aware that the veteran became ill in the service and was 
later deaf in both ears as a result of his illness.  The 
Army's reconstructed service data in April 1949 confirmed 
treatment in the Army Hospital for typhoid and wet beriberi, 
between March 1945 and December 1945.  This was based on the 
best available evidence.  

The available records showing medical treatment during the 
veteran's periods of service showed no evidence of sepsis, 
nosocomial pneumonia, chronic urinary tract infection, or 
prostatic cancer with metastatic bone and brain disease.  
There is also no evidence of pulmonary tuberculosis (PTB) 
during service.  

A September 1947 medical certificate revealed findings of 
left ear deafness of 95 percent and right ear deafness of 95 
percent.  The almost complete deafness was probably secondary 
to the veteran's previous illness of typhoid during his 
guerilla days.

An August 1948 letter from a physician stated that he treated 
the veteran in March and April 1945 for malaria, "malignant 
type" and beri beri.  He described that the veteran 
generally improved, but became increasingly deaf over the 
course of treatment.  The doctor stated that he treated the 
veteran again in May 1948 for high fever and spitting blood, 
and diagnosed him with pneumonia.  He treated him with 
antibiotics.  An August 1948 X-ray revealed findings of 
calcified spots in both hila and no evidence of active 
pulmonary tuberculosis.  

An August 1949 VA special ears and malaria examination 
revealed an assessment of defective hearing of both ears, 
with no other anomaly noted except that both the tympanic 
membranes were dull and thickened.  The examiner opined that 
the veteran may have been exaggerating the severity of the 
hearing loss.  A review of the nervous system and vascular 
system likewise did not show any evidence of pathologies 
based on examination and testing.  Examination of the abdomen 
likewise yielded no mass or tenderness.  Laboratory tests 
such as urinalysis and blood test were negative, although 
trichuris ova was found in the fecal sample.  The blood 
chemistry test revealed no evidence of typhoid agglutination.  
The diagnosis of the August 1949 VA examination yielded the 
following diagnoses: 1.  Defective hearing, nerve type, 
severe, bilateral, residuals of otitis media.  2.  
Tricuiasis.  3.  Malingering by exaggerating defect of 
hearing.  4.  Malaria, typhoid fever and beri beri were not 
found.  

In September 1949 the RO grated service connection for 
defective hearing as a residual of malaria.  This is the lone 
service connected disorder on file.

A September 1951 VA examination revealed the veteran to be 
fairly well developed and well nourished.  Examination of the 
ears again showed the tympanic membranes to be the only 
visible anomaly, with the left one dull, thick and retracted 
and the right one to be dull and thick, with no perforation.  
Examination of his abdomen revealed the liver and spleen to 
not be palpable.  His pulse and temperature were normal.  The 
diagnosis was deafness, total, nerve type, bilateral, 
residual of malaria.  Chest X-rays from September 1951 were 
normal.  

In December 1953, the veteran applied for hospitalization 
based on a history of malaria complicated by loss of hearing, 
and with recent complaints of chest and back pain for two 
months.  A December 1953 medical certification revealed 
findings of total deafness, anemia and hypovitaminosis B.  

A January 1956 VA examination was limited to examining the 
veteran's hearing loss disability.  A chest X-ray from the 
same month showed findings within normal limits.  

A July 1956 clinical Abstract from a hospital indicated that 
the veteran was seen by the EENT department for bilateral 
complete deafness and fitted with a hearing aid.  Laboratory 
examinations revealed normal blood cell count and normal 
urinalysis.

A November 1956 certification from the physician who had 
treated the veteran in 1948 certified that the veteran was 
suffering from anemia, secondary to a severe attack of 
malaria and nephritis that he suffered during service.  An 
accompanying blood specimen record revealed no malarial 
parasite found.  

VA examinations dated in January 1958 and December 1960 again 
were limited to examination of the ears and hearing loss, 
which was diagnosed as nerve type, severe, bilateral.  Chest 
X-rays from January 1958 and December 1960 were within normal 
limits.  A VDRL test of December 1960 was non reactive.  

The report of an April 1995 private medical certificate 
reflects that the veteran was hospitalized because of vertigo 
and high blood pressure secondary to essential hypertension, 
vestibular cochlear disease and rheumatoid arthritis.  

A copy of a chest X-ray in May 1996 reflects findings of PTB, 
minimal of both upper lungs, bilateral basal pneumonitis and 
other lung changes of peri-bronchitis.  

A November 1997 private physician's letter revealed the 
veteran to have the following on examination:  Anemia, 
malnutrition, avitiminosis, enlargement of the spleen and 
total deafness of both ears.  A November 1997 chest X-ray 
gave a diagnosis of PTB far advanced, bilateral.  

A lab report from March 1998 revealed cardiac pathology, 
including thickened mitral annulus, mild mitral and aortic 
regurgitation, and reversed E/A ratio across the mitral 
valve.  

A March 1998 VA examination to determine employability 
addressed the veteran's hearing loss problems, as well as 
complaints of shortness of breath on walking over 100 meters, 
shoulder pain and body malaise.  No significant findings were 
reported aside from findings related to hearing loss.  

Private documents reflect treatment in 2000 and 2001 for 
diseases and injuries leading up to the veteran's death, with 
Dr. V as the attending physician.  A July 1999 medical 
certificate the veteran was found to be suffering obstructive 
uropathy secondary to prostatomegaly, rule out prostate 
cancer.  In August 1999 he was hospitalized for vertigo 
secondary to anemia and benign prostatic hypertrophy (BPH).  
The principle diagnosis was rule out prostatic cancer 
questionably metatstatic.  Again noted was obstructive 
uropathy secondary to prostatomegaly.  He also had 
pneumonitis.  An October 1999 record showed a diagnosis of 
benign prostatic hypertrophy rule out prostatic cancer, 
anemia secondary and chronic obstructive pulmonary disease 
(COPD.)  

In April 2000 the veteran was diagnosed with a principal 
diagnosis of prostate cancer, with an additional diagnosis of 
anemia, secondary and complications of PTB.  A May 2000 
typewritten certificate from Dr. V certified that the veteran 
was diagnosed with prostatic cancer, anemia secondary.  This 
certificate also contains handwriting that appears to be from 
someone other than Dr. V, particularly when compared with 
other handwritten medical records from Dr. V's office.  This 
handwriting purports to link the prostatic cancer to 
disability, residual beri beri and acute urinary tract 
infection.  None of the other documents purport to link the 
veteran's prostate cancer to any disorder treated in service.  
An October 2000 treatment record continued to give a 
principal diagnosis of prostatic cancer and anemia secondary, 
with complications of PTB.  The rest of the record was 
illegible.  

In February 2001 the veteran fractured his hip and was 
bedridden since then.  A February 2001 X-ray revealed 
findings indicating that the right hip fracture was 
pathologic.  Findings were consistent with metastatic lesions 
and probably from prostate gland carcinoma.  A chest X-ray 
from February 2001 revealed findings of bilateral basal 
pneumonitis, most likely chronic, possibly with underlying 
bronchiectasis particularly in the left.  Also visualized was 
aortic dilatation, osteoporosis and sclerotic foci, left 
humeral head, wherein blastic metastasis had to be ruled out.  
Another February 2001 record diagnosed a complete oblique 
displaced fracture proximal femur complicated by prostatic 
cancer metastatic to the bones, and anemia secondary.  

A July 2001 certification from Dr. V stated that he had 
treated the veteran since 1996 and that the veteran was 
diagnosed with prostatic carcinoma in 2000.  He was noted to 
have been frequently hospitalized for blood transfusions and 
that he suffered a stroke with right hemiparesis in July 
2001.  Another July 2001 certificate from Dr. V noted that 
the veteran had been bedridden since his February 2001 hip 
fracture and was currently on a Foley catheter.  

An overall review of the evidence reflects that the lone 
residual of the veteran's malaria with typhoid and beriberi 
treated in service was total deafness.  There was no evidence 
of active malaria, beri beri or typhoid shown in the August 
1949 VA examination or thereafter.  The competent evidence 
reflects that the veteran was diagnosed with prostatic cancer 
in 2000, with metastasis to the bones shown, as evidence by 
treatment for the right hip fracture in February 2001.  As 
noted above the handwriting on the May 2000 certificate 
handwriting that purports to link the prostatic cancer to 
disabilities treated in service does not appear to have come 
from the attending physician, when compared to other medical 
records from the same physician.  Moreover, there is no 
medical rationale provided on or with the May 2000 
certificate which provides the basis in sound medical 
principles for this statement.  Accordingly, the Board finds 
that the statement on the May 2000 certificate linking the 
veteran's prostate cancer to disabilities treated in service 
is not competent medical evidence.  Thus, the Board concludes 
that there is no competent medical evidence providing a 
connection between the veteran's cause of death and his 
service to include any disabilities therein.  

Here, service connection for cause of death cannot be granted 
on a presumptive basis. Service connection may be granted on 
a presumptive basis for certain chronic disabilities when the 
disability in question is manifested to a compensable degree 
within a year after separation from active duty. 38 C.F.R. §§ 
3.307, 3.309 (2004). Veterans who served in Vietnam could be 
entitled to presumptive service connection for certain 
diseases or disorders specifically associated with exposure 
to herbicide agents even without evidence of manifestation of 
such disease or disorder in service.  They include Type II 
diabetes (adult- onset diabetes), acute and subacute 
peripheral neuropathy, and prostate cancer.  See 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  Although the veteran had prostate 
cancer leading up to his death, there is no evidence that he 
had service in Vietnam during the Vietnam era, therefore 
herbicide exposure cannot be presumed.  There is no evidence 
of any other presumptive disease shown to have contributed to 
his death having occurred within a year of discharge from 
service.  

The Board finds that the preponderance of the evidence is 
against any finding of a basis to link the veteran's death 
with his period of service. Accordingly, the preponderance of 
the evidence is against the grant of service connection for 
cause of death, and there is no doubt to be resolved. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

While the appellant is competent to provide evidence of the 
occurrence of observable symptoms, as a layperson she is not 
competent to make a determination, which relates the 
veteran's cause of death to a service-connected disability.  
While she may sincerely believe that the veteran contracted a 
disease in service that ultimately caused his death, it is 
well established that, as a layperson, she is not considered 
competent to reach such a conclusion.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

Thus, the Board finds that the record does not contain 
competent medical evidence to establish a nexus, or link, 
between the underlying cause of death, prostatic cancer with 
metastatic bone and brain disease or the antecedent cause of 
death, nosocomial pneumonia, and his active service.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's cause of 
death was related to service.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against this claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the appellant's claim is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


